Citation Nr: 0413345	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
syndrome.

2.  Entitlement to service connection for bilateral hip 
condition as secondary to service-connected residuals of 
prostate cancer. 

3.  Whether the reduction from 100 to 20 percent effective 
September 1, 2003 for the service-connected residuals of 
carcinoma of the prostate gland was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on periods of active duty from June 1956 
to March 1961, from June 1961 to June 1967, and from August 
1976 to December 1982.  Reserve and National Guard service is 
also noted.  

This case comes to the Board of Veterans' Appeals (Board) 
from December 2002 rating decision rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 2002, the veteran submitted claims for entitlement 
to an increased evaluation for impotence (claimed as loss of 
use of creative organ as secondary to his service-connected 
disability of residuals of carcinoma of the prostate gland) 
and entitlement to service connection for impairment of 
sphincter control as secondary to his service-connected 
disability of residuals of carcinoma of the prostate gland.  
These issues are referred to the RO for proper adjudication.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  



A review of the claims folder reveals that service medical 
records from the veteran's first two periods of service are 
absent.  These records and records from his service in the 
National Guard and Reserves must be obtained and associated 
with the claims folder.  

The Board is remanding this appeal in order that the veteran 
is examined by VA before a final decision is entered.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2003).  

The veteran has reported that his hips became painful after 
receiving radiation therapy treatment for his prostate 
cancer.  A VA physician has expressed an opinion that X-ray 
changes in the hips most probably reflect sclerosis rather 
than [a] metastatic process in an October 2002 VA examination 
report.  The examiner did not state that he had reviewed the 
veteran's claims folder, and more importantly did not address 
the question of whether the veteran's hip condition was 
caused by or aggravated by prostate cancer radiation 
treatments.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Additional due process development is required with regard to 
the veteran's claim for whether the reduction from 100 to 20 
percent effective September 1, 2003 for the service-connected 
residuals of carcinoma of the prostate gland was proper.  In 
a June 2003 rating decision, the RO decreased the veteran's 
total (100 percent) disability rating to 20 percent, 
effective from September 1, 2003 for his service-connected 
prostate cancer disability.  In June 2003, the veteran 
submitted a timely notice of disagreement concerning the 
reduction of his disability rating from 100 to 


20 percent for residuals of carcinoma of the prostate gland.  
The veteran has not been issued a statement of the case (SOC) 
as to this claim.  See 38 C.F.R. § 19.26 (2003).  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
in such circumstances, that the Board is to remand the claim 
to the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO is to furnish the veteran and 
his representative with an SOC pertaining 
to his claim for whether the reduction 
from 100 to 20 percent effective 
September 1, 2003 for the service-
connected residuals of carcinoma of the 
prostate gland was proper.  The RO should 
also advise the veteran and his 
representative of the statutory period of 
time within which the veteran must 
furnish VA with a substantive appeal on 
these issues, in order to perfect his 
appeal.

3.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's service medical records for his 
periods of active service from June 1956 
to March 1961 and from June 1961 to June 
1967.  In particular, in his June and 
August 2003 statements, the 


veteran describes having been 
hospitalized after a back injury from 
March to April 1959 at Portsmouth Naval 
Hospital during active service.  If no 
service medical treatment or 
hospitalization records can be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact.

As the veteran also served in the 
National Guard and Reserves, medical 
records and reports of examination from 
that service must be obtained and 
associated with the claims folder as 
well.  If no National Guard or Reserve 
service medical records can be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact.

4.  The RO should then schedule the 
veteran for a VA examination to show the 
nature and extent of his claimed 
disability of chronic lumbar syndrome and 
whether this disability is related to his 
active military service.  The examiner 
should provide a diagnosis or diagnoses 
of the veteran's claimed lumbar 
disability(ies) as well as provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
claimed lumbar disability of chronic 
lumbar syndrome is etiologically related 
to an injury incurred during his active 
military service.  The claims folder 
should be made available to the examiner 
for review.   



5.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and extent of his current 
claimed bilateral hip disability.  The 
examiner should provide a diagnosis or 
diagnoses of the veteran's current 
claimed bilateral hip disability.  The 
examiner must express an opinion whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any diagnosed bilateral hip 
disability is due to the veteran's 
service-connected prostate cancer 
disability (including treatment for it), 
or aggravated by the service-connected 
prostate cancer disability (including 
treatment for it).  It is important for 
the examiner to provide an opinion as to 
whether the veteran's service-connected 
prostate cancer disability (including 
radiation treatments for prostate cancer) 
aggravated any pre-existing bilateral hip 
disability, and if so, provide the degree 
of disability over that which existed 
prior to the radiation treatment.  If 
such a degree of disability cannot be 
determined, the examiner should so state.  
The claims folder should be made 
available to the examiner for review.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the claims remain denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since May 2003.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


